Citation Nr: 0632360	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from November 1956 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2003.  A statement of the case was issued in May 2003, 
and a substantive appeal was received in June 2003.  

In a statement received in May 2003 and a VA Form 9 that was 
received in June 2003, the veteran requested a video hearing 
before a Board member.  The veteran was scheduled to appear 
before a Board member in August 2003.  In a statement 
received in August 2003, the veteran's representative 
indicated that the veteran withdrew his request.  The veteran 
was then scheduled to appear for a video hearing before a 
Board member in September 2006.  In August 2006, the veteran 
requested that his representative cancel the hearing.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
productive of Level III hearing acuity of the right ear and 
Level III hearing acuity of the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321(b), Part 4, including §§ 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The March 2003 and July 2005 
VCAA letters effectively notified the veteran of the evidence 
needed to substantiate his claim as well as the duties of VA 
and the appellant in furnishing evidence.  The Board also 
notes that the March 2003 and July 2005 VCAA letters 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

Further, the March 2003 letter was sent to the appellant 
prior to the April 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided a March 2006 VCAA 
letter with notice of the types of evidence necessary to 
establish a disability rating for his disability claim and 
the effective date of the disability.  
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service VA, and private, have been obtained.  
Also, the veteran was afforded thorough VA examinations in 
March 2003 and February 2005, and no further VA examination 
is necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claim.


Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet.App. 345 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims file with an emphasis on the most recent audiological 
evaluations, including a March 2003 VA fee-based examination, 
an October 2003 VA audiological diagnostic test, a January 
2005 private hearing aid evaluation, and a February 2005 VA 
examination.  
The veteran was afforded a VA audiological diagnostic test in 
March 2003, which showed puretone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
35
        
40
50
LEFT
35
25
35
35

At the time of the March 2003 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear when rounding up was 39 decibels, with 
84 percent speech discrimination, which translates to a Roman 
numeral designation of II for the right ear.  38 C.F.R. § 
4.85, Table VI.  The veteran was shown to have an average 
puretone hearing loss in the left ear when rounding up was 33 
decibels, with 92 percent speech discrimination, which also 
translates to a Roman numeral designation of I for the left 
ear.  38 C.F.R. § 4.85, Table VI.  Thus, when applying Table 
VII, Diagnostic Code 6100, level II for the right ear and 
level I for the left ear equates to a zero percent disability 
evaluation.

The veteran was afforded a VA audiological diagnostic test in 
October 2003, which showed puretone thresholds, in decibels, 
as follows:




HERTZ



1000
2000
3000
4000
RIGHT
40
30
        
45
70
LEFT
40
40
40
60

The examiner stated that the veteran had a bilateral moderate 
mixed hearing loss and was not a hearing aid candidate.  

At the time of the October 2003 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 46 decibels, with 88 percent speech 
discrimination, which translates to a Roman numeral 
designation of II for the right ear.  38 C.F.R. § 4.85, Table 
VI.  The veteran was shown to have an average puretone 
hearing loss in the left ear of 45 decibels, with 80 percent 
speech discrimination, which also translates to a Roman 
numeral designation of III for the left ear.  38 C.F.R. § 
4.85, Table VI.  Thus, when applying Table VII, Diagnostic 
Code 6100, level II for the right ear and level III for the 
left ear equates to a zero percent disability evaluation.

No audiological tests were conducted at January 2005 private 
hearing aid evaluation.  

The veteran was afforded another VA audiological examination 
in February 2005, which showed puretone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
30
40
60
LEFT
35
45
40
45

The claims file was reviewed and the examiner stated that 
hearing in the right ear ranged from upper limits of normal 
to moderate to severely impaired and is sensorineural in 
nature.  Hearing in the left ear is mildly to moderately 
impaired and is sensorineural in nature.

At the time of the February 2005 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 40 decibels, with 78 percent speech 
discrimination, which translates to a Roman numeral 
designation of III for the right ear.  38 C.F.R. § 4.85, 
Table VI.  The veteran was shown to have an average puretone 
hearing loss in the left ear of 41 decibels, with 76 percent 
speech discrimination, which also translates to a Roman 
numeral designation of III for the left ear.  38 C.F.R. § 
4.85, Table VI.  Thus, when applying Table VII, Diagnostic 
Code 6100, level III for the right ear and level III for the 
left ear equates to a zero percent disability evaluation.

Based on all of his examinations, Table VIA is not for 
application because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz).  Further, even though his 
puretone thresholds were less than 30 at 1000 Hertz in both 
his March 2003 and February 2005 examinations, his puretone 
thresholds were not 70 or more at 2000 Hertz.  See 38 C.F.R. 
§§ 4.85(c), 4.86(a).

In his statement received in September 2005, the veteran 
expressed that he experienced pain in both ears, his 
humiliation of asking others to repeat what is said and 
having others tell him not to yell, and the inconvenience of 
changing his hearing aid batteries.  The Board acknowledges 
these contentions put forth by the veteran regarding the 
impact of the veteran's service-connected bilateral hearing 
loss.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.  Applying the VA 
audiological test results from March 2003, October 2003 and 
most recently from February 2005, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to an increased rating.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service- 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.

ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


